Filed with the Securities and Exchange Commission on June 16, 2014 1933 Act Registration File No.333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] []Pre-Effective Amendment No. []Post-Effective Amendment No. (Check appropriate box or boxes.) INVESTMENT MANAGERS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 803 West Michigan Street Milwaukee, WI53233 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 299-2295 Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and Address of Agent for Service) Copy to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071-3106 Approximate Date of Proposed Public Offering: As soon as practicable after the Registration Statement becomes effective under the Securities Act of 1933, as amended. It is proposed that this filing will become effective on July 16, 2014 pursuant to Rule 488. Title of Securities Being Registered: Class A, Class C and Class Y shares of beneficial interest of Oak Ridge Large Cap Growth Fund, and Class A, Class C, Class K and Class Y shares of beneficial interest of Oak Ridge Small Cap Growth Fund. No filing fee is required because an indefinite number of shares have previously been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940. Pioneer Series Trust I Pioneer Oak Ridge Large Cap Growth Fund Pioneer Oak Ridge Small Cap Growth Fund 60 State Street Boston, MA 02109 (617) 742-7825 , 2014 Dear Valued Shareholder: A Special Meeting of Shareholders of Pioneer Oak Ridge Large Cap Growth Fund and Pioneer Oak Ridge Small Cap Growth Fund, each a series of Pioneer Series Trust I (the “Trust”), has been scheduled for September [30], 2014 (the “Special Meeting”).The Special Meeting has been called to vote on proposals (each, a “Reorganization”) to reorganize Pioneer Oak Ridge Large Cap Growth Fund and Pioneer Oak Ridge Small Cap Growth Fund (each, a “Target Fund”) into Oak Ridge Large Cap Growth Fund and Oak Ridge Small Cap Growth Fund series (each, an “Acquiring Fund”), respectively, of Investment Managers Series Trust (“IMST”).Each Acquiring Fund is a newly created series of IMST that is designed to be substantially similar from an investment perspective to the corresponding Target Fund. Pioneer Investment Management, Inc. (“Pioneer”) is the investment adviser, and Oak Ridge Investments, LLC (“Oak Ridge”) is the sub-adviser, for each Target Fund.Oak Ridge is the adviser for each Acquiring Fund.The investment objective, policies and strategies of each Acquiring Fund and its corresponding Target Fund are substantially similar, as further described in the attached Proxy Statement/Prospectus.For the reasons discussed below and in the attached Proxy Statement/Prospectus, based on Pioneer’s and Oak Ridge’s recommendation, the Board of Trustees of the Trust (the “Board”) has approved each Reorganization and the solicitation for each Reorganization to appropriate shareholders. If an Agreement and Plan of Reorganization between the Trust and IMST regarding a proposed Reorganization of a Target Fund (each, a “Plan”) is approved by shareholders of the Target Fund and the Reorganization is completed, each shareholder of the Target Fund will receive a number of full and fractional shares of the corresponding Acquiring Fund equal in aggregate value at the time of the exchange to the aggregate value of such shareholder’s shares of the Target Fund. · With respect to Pioneer Oak Ridge Large Cap Growth Fund, Class A, B and R shareholders will receive Class A shares of the Acquiring Fund, Class C shareholders will receive Class C shares of the Acquiring Fund, and Class Y shareholders will receive Class Y shares of the Acquiring Fund. · With respect to Pioneer Oak Ridge Small Cap Growth Fund, Class A, B and R shareholders will receive Class A shares of the Acquiring Fund, Class C shareholders will receive Class C shares of the Acquiring Fund, Class K shareholders will receive Class K shares of the Acquiring Fund, and Class Y shareholders will receive Class Y shares of the Acquiring Fund. Each Acquiring Fund is a newly organized fund that will commence operation upon the closing of the Reorganization of the corresponding Target Fund, and the Target Fund would then be dissolved.AReorganization generally is not expected to result in the recognition of gain or loss by the applicable Target Fund or its shareholders for federal income tax purposes.No sales charges or redemption fees will be imposed in connection with either Reorganization.If the shareholders of Pioneer Oak Ridge Small Cap Growth Fund do not approve the proposed Reorganization of that Target Fund, then neither of the Reorganizations will be implemented.If the shareholders of Pioneer Oak Ridge Large Cap Growth Fund do not approve the proposed Reorganization of that Target Fund, then the Reorganization of that Target Fund will not be implemented. The attached Proxy Statement/Prospectus is designed to give you more information about the proposal.If you have any questions regarding the proposals to be voted on, please do not hesitate to call (800) 225-6292.If you are a shareholder of record of a Target Fund as of the close of business on July 10, 2014, the Record Date for the Special Meeting, you are entitled to vote on the applicable proposal at the Special Meeting and at any adjournment thereof.While you are, of course, welcome to join us at the Special Meeting, we expect that most shareholders will cast their votes by filling out and signing the enclosed Proxy Card. Whether or not you are planning to attend the Special Meeting, we need your vote.Please mark, sign and date the enclosed Proxy Card and promptly return it in the enclosed, postage-paid envelope so that the maximum number of shares may be voted.In the alternative, please call the toll-free number on your proxy card to vote by telephone.You should use the enclosed instructions to vote by telephone.You can also vote on the Internet at the website address listed on your proxy ballot.You may revoke your proxy before it is exercised at the Special Meeting, either by writing to the Secretary of the Trust at the address noted in the Proxy Statement/Prospectus or in person at the time of the Special Meeting.A prior proxy vote can also be revoked by voting the proxy at a later date through the toll-free number or the Internet address listed in the enclosed voting instructions. Thank you for taking the time to consider this important proposal and for your continuing investment in the Funds. Sincerely, Daniel K. Kingsbury President of the Pioneer Funds Pioneer Series Trust I Pioneer Oak Ridge Large Cap Growth Fund Pioneer Oak Ridge Small Cap Growth Fund 60 State Street Boston, MA 02109 (617) 742-7825 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD SEPTEMBER [30], 2014. Pioneer Series Trust I, a Delaware statutory trust (the “Trust”), will hold a Special Meeting of Shareholders (the “Special Meeting”) of Pioneer Oak Ridge Large Cap Growth Fund and Pioneer Oak Ridge Small Cap Growth Fund, each a series of the Trust (each, a “Target Fund”), on September [30], 2014 at 2:00 p.m., Eastern time, at the offices of Bingham McCutchen LLP, One Federal Street, Boston, Massachusetts 02110.At the Special Meeting, you and the other shareholders of the Target Funds will be asked to consider and vote separately upon the following proposals, as applicable: 1.An Agreement and Plan of Reorganization providing for (i) the transfer of all of the assets of Pioneer Oak Ridge Large Cap Growth Fund to Oak Ridge Large Cap Growth Fund (an “Acquiring Fund”), a newly created series of Investment Managers Series Trust (“IMST”), in exchange for (a) shares of that Acquiring Fund with an aggregate net asset value (“NAV”) per class equal to the aggregate NAV of the corresponding class(es) of shares of that Target Fund, and (b) the Acquiring Fund’s assumption of all of the liabilities of the Target Fund, followed by (ii) the liquidating distribution by the Target Fund to its shareholders of the shares of each class of the Acquiring Fund in proportion to their respective holdings of shares of the corresponding class(es) of the Target Fund; and 2.An Agreement and Plan of Reorganization providing for (i) the transfer of all of the assets of Pioneer Oak Ridge Small Cap Growth Fund to Oak Ridge Small Cap Growth Fund (an “Acquiring Fund”), a newly created series of IMST, in exchange for (a) shares of that Acquiring Fund with an aggregate net asset value (“NAV”) per class equal to the aggregate NAV of the corresponding class(es) of shares of that Target Fund, and (b) the Acquiring Fund’s assumption of all of the liabilities of the Target Fund, followed by (ii) the liquidating distribution by the Target Fund to its shareholders of the shares of each class of the Acquiring Fund in proportion to their respective holdings of shares of the corresponding class(es) of the Target Fund; and 3.The transaction of such other business as may properly come before the Special Meeting or any adjournments thereof. Only shareholders of record of the Target Funds at the close of business on July 10, 2014, the record date for this Special Meeting, will be entitled to notice of, and to vote at, the Special Meeting or any postponements or adjournments thereof. YOUR VOTE IS IMPORTANT. Please return your Proxy Card promptly or vote your proxy on the Internet or by telephone using the website address and toll-free telephone number found on your Proxy Card. As a shareholder, you are asked to attend the Special Meeting either in person or by proxy.If you are unable to attend the Special Meeting in person, we urge you to authorize proxies to cast your votes, commonly referred to as “proxy voting”.Whether or not you expect to attend the Special Meeting, please submit your vote by toll-free telephone or through the Internet according to the enclosed voting instructions.You may also vote by completing, dating and signing your proxy card and mailing it in the enclosed postage prepaid envelope.Your prompt voting by proxy will help assure a quorum at the Special Meeting.Voting by proxy will not prevent you from voting your shares in person at the Special Meeting.You may revoke your proxy before it is exercised at the Special Meeting, either by writing to the Secretary of the Trust at the address noted in the Proxy Statement/Prospectus or in person at the time of the Special Meeting.A prior proxy can also be revoked by voting your proxy at a later date through the toll-free number or Internet website address listed in the enclosed voting instructions or submitting a later dated proxy card. By Order of the Board of Trustees of Pioneer Series Trust I, Christopher J. Kelley Secretary Pioneer Series Trust I Pioneer Oak Ridge Large Cap Growth Fund Pioneer Oak Ridge Small Cap Growth Fund 60 State Street Boston, MA 02109 (617) 742-7825 QUESTIONS AND ANSWERS YOUR VOTE IS VERY IMPORTANT! Dated: , 2014 Question:What is this document and why did you send it to me? Answer:The attached document is a proxy statement to solicit votes from shareholders of Pioneer Oak Ridge Large Cap Growth Fund and Pioneer Oak Ridge Small Cap Growth Fund (each, a “Target Fund”), each a series of Pioneer Series Trust I (the “Trust”), and a registration statement for two new series of Investment Managers Series Trust (“IMST”), Oak Ridge Large Cap Growth Fund and Oak Ridge Small Cap Growth Fund (each, an “Acquiring Fund”).This combined proxy/registration statement is referred to below as the “Proxy Statement”. The Proxy Statement is being provided to you by the Trust in connection with the solicitation of proxies to vote to approve an Agreement and Plan of Reorganization between the Trust and IMST (the form of which is attached as Appendix A) (each, a “Plan”) regarding the proposed reorganization of each Target Fund into the corresponding Acquiring Fund (each, a “Reorganization”) at the special meeting of each Target Fund’s shareholders (“Special Meeting”).The Proxy Statement contains the information that shareholders of the Target Funds should know before voting on the applicable Plan. Approval of the shareholders of a Target Fund is needed to proceed with the Reorganization of the Target Fund, and the Special Meeting will be held on September [30], 2014 to consider each Reorganization.If the shareholders of Pioneer Oak Ridge Small Cap Growth Fund do not approve the proposed Reorganization of that Target Fund, then neither of the Reorganizations will be implemented.If the shareholders of Pioneer Oak Ridge Large Cap Growth Fund do not approve the proposed Reorganization of that Target Fund, then the Reorganization of that Target Fund will not be implemented. We are sending this document to you for your use in deciding whether to approve the Plan relating to the Target Fund in which you invest.This document includes a Notice of Special Meeting of Shareholders, the Proxy Statement and a Proxy Card. Question:What is the purpose of the Reorganizations? Answer:Each Target Fund currently operates as a separate series of the Trust.Pioneer Investment Management, Inc. (“Pioneer’) currently is the investment adviser to each Target Fund, and Oak Ridge Investments, LLC (“Oak Ridge”) currently provides day-to-day portfolio management services to each Target Fund as its sub-adviser. Oak Ridge and Pioneer’s association with the Target Funds dates from 2004.In February 2004, each Target Fund acquired a corresponding predecessor fund for which Oak Ridge was the investment adviser.After the acquisition, Pioneer became the investment adviser to each Target Fund and Oak Ridge became the sub-adviser to the Target Funds.In 2005, an affiliate of Pioneer acquired 49% of Oak Ridge.Oak Ridge has recently agreed to repurchase that interest in Oak Ridge together with the closing of the Reorganization of Pioneer Oak Ridge Small Cap Growth Fund, and in that connection Pioneer and Oak Ridge have agreed that the shareholders of the Target Funds would benefit if Oak Ridge provides all advisory services to the Target Funds rather than serving solely as the Funds’ sub-adviser.As this type of arrangement is not available through the Trust, Pioneer and Oak Ridge have recommended that each Target Fund be reconstituted as a series of IMST. The investment objective, policies and strategies of each Target Fund and the corresponding Acquiring Fund are substantially similar.After the Reorganization of the Target Funds, Pioneer will no longer serve as investment adviser to the Funds.Oak Ridge, which is currently the sub-adviser for each Target Fund and responsible for the day-to-day management of each Target Fund’s portfolio, will continue as each Acquiring Fund’s investment adviser.Because Oak Ridge will continue to be responsible for the day-to-day management of each Acquiring Fund’s portfolio, the Reorganizations will not change the way your investment assets are managed. IMST is not affiliated with the Trust or Pioneer.IMST and the Trust have different Boards of Trustees.Custody, administration, accounting, transfer agency, distribution and compliance services (“Third Party Service Arrangements”) are provided to the Trust by Brown Brothers Harriman & Co. (custody and sub-administration), Pioneer Investment Management, Inc. (administration), Pioneer Investment Management Shareholder Services, Inc. (transfer agency)and Pioneer Funds Distributor, Inc. (distribution).Third Party Service Arrangements are provided to IMST by Mutual Fund Administration Corporation (“MFAC”) (co-administration), UMB Fund Services, Inc. (“UMBFS”) (co-administration, fund accounting and transfer agency), UMB Bank, n.a. (custody), and IMST Distributors, LLC (distribution). Upon the recommendation of Pioneer and Oak Ridge, the Board of Trustees of the Trust (the “Board”) has approved Pioneer’s and Oak Ridge’s recommendation that each Target Fund be reorganized as a new series of IMST.In order to reconstitute each Target Fund under the IMST umbrella, a substantially similar corresponding fund, each referred to as an “Acquiring Fund,” has been created as a new series of IMST.If shareholders of a Target Fund approve the Reorganization of the Target Fund, then all of the assets of that Target Fund will be acquired by the corresponding Acquiring Fund and your shares of the Target Fund will be converted into shares of the Acquiring Fund. Question:How will the Reorganizations work? Answer:Subject to the approval of the shareholders of a Target Fund, pursuant to the applicable Plan, the Target Fund will transfer all of its assets to the corresponding Acquiring Fund in return for shares of the Acquiring Fund and the Acquiring Fund’s assumption of the Target Fund’s liabilities.The Target Fund will then distribute the shares it receives from the corresponding Acquiring Fund to the shareholders of the Target Fund.Shareholders of each Target Fund will become shareholders of the corresponding Acquiring Fund, and immediately after the applicable Reorganization each shareholder will hold a number of full and fractional shares of the corresponding Acquiring Fund equal in aggregate value at the time of the exchange to the aggregate value of such shareholder’s shares of the Target Fund immediately prior to the Reorganization.Subsequently, the Target Fund will be liquidated and terminated. If a Plan is carried out as proposed with respect to a Target Fund, we generally do not expect the transaction will result in the recognition of gain or loss by either the Target Fund or its shareholders for federal income tax purposes.Please refer to the Proxy Statement for a detailed explanation of the proposal.The chart below indicates which Acquiring Fund share class you will receive in the Reorganization, depending on which Target Fund share class you currently own: Pioneer Oak Ridge Large Cap Growth Fund (Target Fund) Oak Ridge Large Cap Growth Fund (Acquiring Fund) Class A Shares Class A Shares Class B Shares Class A Shares Class C Shares Class C Shares Class R Shares Class A Shares Class Y Shares Class Y Shares 2 Pioneer Oak Ridge Small Cap Growth Fund (Target Fund) Oak Ridge Small Cap Growth Fund (Acquiring Fund) Class A Shares Class A Shares Class B Shares Class A Shares Class C Shares Class C Shares Class K Shares Class K Shares Class R Shares Class A Shares Class Y Shares Class Y Shares If a Plan is approved by shareholders of a Target Fund at the Special Meeting, the applicable Reorganization presently is expected to be effective after the close of business (i.e. 4:00 pm Eastern time) on or about October 3, 2014. Question:How will this affect my investment? Answer:Your investment will not be affected by a Reorganization.Following the Reorganization, you will be a shareholder of the applicable Acquiring Fund, which has a substantially similar investment objective and investment strategies as the corresponding Target Fund.In addition, Oak Ridge will continue to be responsible for the day-to-day management of each Acquiring Fund’s portfolio after the Reorganization.Each Acquiring Fund will be managed in the same way as the corresponding Target Fund.The primary differences will be (1) the service providers that provide Third Party Service Arrangements (i.e., custody, administrative, transfer agent, distribution and other general support services) to the Acquiring Fund, (2) the Acquiring Fund will be a series of IMST instead of the Trust, and (3) the Acquiring Fund will be governed by a different board of trustees than the Target Fund.You will receive shares of the corresponding Acquiring Fund equal in aggregate value at the time of the exchange to the aggregate value of your shares of the Target Fund immediately prior to the Reorganization.The Reorganization will not affect the value of your investment at the time of Reorganization and your interest in a Target Fund will not be diluted.The Reorganization generally is not expected to result in recognition of gain or loss by the applicable Target Fund or its shareholders for federal income tax purposes. Question:How will the proposed Reorganizations affect the fees and expenses I pay as a shareholder of a Target Fund? Answer:The fees and expenses of each Class of shares of the Acquiring Funds are expected to be the same as or lower than those of the corresponding Classes of the Target Funds following the applicable Reorganization.There will be no change in the current annual advisory fee rate paid by a Target Fund in connection with the Reorganizations.In addition, Oak Ridge has agreed that, for a period of at least two years from the date of the Reorganization, the fees and expenses attributable to the Class A and Class C shares of the Acquiring Funds will be capped at levels that are no higher than the current fee and expense cap levels of those Classes of the Target Funds.Oak Ridge has also agreed that, for at least two years, the fees and expenses attributable to the Class Y and Class K (as applicable) shares of the Acquiring Funds will be capped to the extent necessary so that expenses do not exceed a specified level. Question:Will Oak Ridge and Pioneer benefit from the Reorganizations? As noted above, Oak Ridge has recently agreed to repurchase a 49% interest in Oak Ridge together with the closing of the Reorganization of Pioneer Oak Ridge Small Cap Growth Fund. Oak Ridge has agreed to pay to Pioneer a purchase price of $5 million.Thereafter, Oak Ridge will make monthly payments to Pioneer for the first four years after the closing, based on the average daily net assets of Oak Ridge Small Cap Growth Fund, for each year.Oak Ridge will receive higher fees for serving as the investment adviser of the Acquiring Funds than it currently receives as the sub-adviser of the Target Funds.However, as the Acquiring Funds’ investment adviser, Oak Ridge will provide additional services to the Acquiring Funds that it does not currently provide as the Target Funds’ sub-adviser. 3 Question:Will I be charged a sales charge or contingent deferred sales charge (“CDSC”) as a result of a Reorganization? Answer:No sales charge, CDSC or redemption fees will be imposed to any shareholders as a result of a Reorganization. Question:What will happen if a Plan is not approved? Answer:If the shareholders of Pioneer Oak Ridge Small Cap Growth Fund do not approve the proposed Reorganization of that Target Fund, then neither of the Reorganizations will be implemented.If the shareholders of Pioneer Oak Ridge Large Cap Growth Fund do not approve the proposed Reorganization of that Target Fund, then the Reorganization of that Target Fund will not be implemented.In either such case, the Board will consider what further actions to take with respect to the Target Fund or Funds that will not be reorganized, which may include termination of one or both such Funds. Question:Why do I need to vote? Answer:Your vote is needed to ensure that a quorum is present at the Special Meeting so that the applicable proposal can be acted upon. Your immediate response on the enclosed Proxy Card will help prevent the need for any further solicitations for a shareholder vote, which will result in additional expenses.Your vote is very important to us regardless of the amount of shares you own. Question:What action has the Board of Trustees taken? Answer:After careful consideration and upon recommendation of Pioneer and Oak Ridge, the Board has approved the Reorganizations and authorized the solicitation of proxies “FOR” the Plans. Question:Who is paying for expenses related to the Special Meeting and the Reorganizations? Answer:Oak Ridge will pay all costs relating to the proposed Reorganizations, including the costs relating to the Special Meeting and the Proxy Statement.Neither Target Fund will incur any expenses in connection with the applicable Reorganization. Question:How do I cast my vote? Answer:You may vote on the Internet at the website provided on your Proxy Card or you may vote by telephone using the toll free number found on your Proxy Card.You may also use the enclosed postage-paid envelope to mail your Proxy Card.Please follow the enclosed instructions to use these methods of voting.We encourage you to vote by telephone or via the Internet. Use of telephone or Internet voting will reduce the time and costs associated with this proxy solicitation. Question:Who do I call if I have questions? Answer:We will be happy to answer your questions about the proxy solicitation.Please call (800) 225-6292. 4 COMBINED PROXY STATEMENT AND PROSPECTUS , 2014 FOR THE REORGANIZATION OF Pioneer Oak Ridge Large Cap Growth Fund, a series of Pioneer Series Trust I 60 State Street Boston, MA 02109 (617) 742-7825 INTO Oak Ridge Large Cap Growth Fund, a series of Investment Managers Series Trust 803 West Michigan Street Milwaukee, WI 53233 (800) 207-7108 AND FOR THE REORGANIZATION OF Pioneer Oak Ridge Small Cap Growth Fund, a series of Pioneer Series Trust I 60 State Street Boston, MA 02109 (617) 742-7825 INTO Oak Ridge Small Cap Growth Fund, a series of Investment Managers Series Trust 803 West Michigan Street Milwaukee, WI 53233 (800) 207-7108 This Combined Proxy Statement and Prospectus (this “Proxy Statement”) is being sent to you in connection with the solicitation of proxies by the Board of Trustees of Pioneer Series Trust I (the “Trust”) for use at a Special Meeting of Shareholders (the “Special Meeting”) of Pioneer Oak Ridge Large Cap Growth Fund and Pioneer Oak Ridge Small Cap Growth Fund, each a series of the Trust (each, a “Target Fund”), to be held at the offices ofBingham McCutchen LLP, One Federal Street, Boston Massachusetts 02110 on September [30], 2014 at 2:00 p.m., Eastern time.At the Special Meeting, you and the other shareholders of the Target Funds will be asked to consider and vote separately upon the following proposals, as applicable: 1.An Agreement and Plan of Reorganization providing for (i) the transfer of all of the assets of Pioneer Oak Ridge Large Cap Growth Fund to Oak Ridge Large Cap Growth Fund (an “Acquiring Fund”), a newly created series of Investment Managers Series Trust (“IMST”), in exchange for (a) shares of that Acquiring Fund with an aggregate net asset value (“NAV”) per class equal to the aggregate NAV of the corresponding class(es) of shares of that Target Fund, and (b) the Acquiring Fund’s assumption of all of the liabilities of the Target Fund, followed by (ii) the liquidating distribution by the Target Fund to its shareholders of the shares of each class of the Acquiring Fund in proportion to their respective holdings of shares of the corresponding class(es) of the Target Fund; and 2.An Agreement and Plan of Reorganization providing for (i) the transfer of all of the assets of Pioneer Oak Ridge Small Cap Growth Fund to Oak Ridge Small Cap Growth Fund (an “Acquiring Fund”), a newly created series of IMST, in exchange for (a) shares of that Acquiring Fund with an aggregate net asset value (“NAV”) per class equal to the aggregate NAV of the corresponding class(es) of that Target Fund, and (b) the Acquiring Fund’s assumption of all of the liabilities of the Target Fund, followed by (ii) the liquidating distribution by the Target Fund to its shareholders of the shares of each class of the Acquiring Fund in proportion to their respective holdings of shares of the corresponding class(es) of the Target Fund; and 3.To transact such other business as may properly come before the Special Meeting or any adjournments thereof. Shareholders who execute proxies may revoke them at any time before they are voted, either by writing to the Trust, in person at the time of the Special Meeting, by voting the proxy at a later date through the toll-free number or through the Internet address listed in the enclosed voting instructions or by submitting a later dated Proxy Card. Each Target Fund is a series of the Trust, an open-end management investment company registered with the Securities and Exchange Commission (the “SEC”) and organized as a Delaware statutory trust.Each Acquiring Fund is a newly created series of IMST, also an open-end management investment company registered with the SEC and organized as a Delaware statutory trust. The following Target Fund documents have been filed with the SEC and are incorporated by reference into this Proxy Statement (which means these documents are considered legally to be part of this Proxy Statement): · Prospectus and Statement of Additional Information of the Target Funds, dated April 1, 2014; · Annual Report to Shareholders of the Target Funds, dated November 30, 2013. Each Target Fund’s Prospectus dated April 1, 2014 and Annual Report to Shareholders for the fiscal year ended November 30, 2013, containing audited financial statements, have been previously mailed to shareholders.Copies of these documents are available upon request and without charge by writing to the Trust or by calling (800) 225-6292. Because the Acquiring Funds have not yet commenced operations as of the date of this Proxy Statement, no annual or semi-annual report is available for either Acquiring Fund at this time. This Proxy Statement sets forth the basic information you should know before voting on the applicable proposal.You should read it and keep it for future reference.Additional information is set forth in the Statement of Additional Information dated , 2014 relating to this Proxy Statement, which is also incorporated by reference into this Proxy Statement.The Statement of Additional Information is available upon request and without charge by calling (800) 207-7108. The Trust expects that this Proxy Statement will be mailed to shareholders on or about , 2014. Date: , 2014 2 THE SEC HAS NOT APPROVED OR DISAPPROVED THESE SECURITIES NOR HAS IT PASSED ON THE ACCURACY OR ADEQUACY OF THIS COMBINED PROXY STATEMENT AND PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The shares offered by this Combined Proxy Statement and Prospectus are not deposits or obligations of any bank, and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.An investment in an Acquiring Fund involves investment risk, including the possible loss of principal. 3 TABLE OF CONTENTS I. Proposals 1 and 2 - To Approve the Agreements and Plans of Reorganization 5 A. Overview 5 B. Comparison Fee Tables and Examples 7 1. Pioneer Oak Ridge Large Cap Growth Fund 7 2. Pioneer Oak Ridge Small Cap Growth Fund 10 C. Comparison of Investment Objectives, Strategies, and Risks 12 1. Pioneer Oak Ridge Large Cap Growth Fund 12 2. Pioneer Oak Ridge Small Cap Growth Fund 19 D. Comparison of Investment Restrictions 26 E. Comparison of Distribution and Purchase and Redemption Procedures 29 F. Key Information about the Proposals 37 1. Summary of the Proposed Reorganizations 37 2. Description of the Acquiring Funds’ Shares 39 3. Board Considerations 39 4. Federal Income Tax Consequences 41 5. Comparison of Forms of Organization and Shareholder Rights 42 6. Capitalization 43 G. Additional Information about the Funds 44 1. Past Performance of the Target Funds 44 2. Service Providers 48 3. Section 15(f) Safe Harbor 50 II. Voting Information 51 A. General Information 51 B. Method and Cost of Solicitation 52 C. Right to Revoke Proxy 52 D. Voting Securities and Principal Holders 53 E. Interest of Certain Persons in the Transaction 54 III. Miscellaneous Information 54 A. Other Business 54 B. Next Meeting of Shareholders 54 C. Legal Matters 54 D. Experts 54 E. Information Filed with the SEC 55 APPENDIX A - Form of Agreement and Plan of Reorganization A-1 APPENDIX B - More Information about the Acquiring Funds B-1 4 I. Proposals 1 and 2 - To Approve the Agreements and Plans of Reorganization A.Overview Based on the recommendation of Pioneer Investment Management, Inc., (“Pioneer”) and Oak Ridge Investments, LLC (“Oak Ridge”), the adviser and sub-adviser, respectively, for each Target Fund, the Board of Trustees of Pioneer Series Trust I (the “Board”) has called the Special Meeting to ask shareholders to consider and vote on the proposed reorganization of each Target Fund into the corresponding Acquiring Fund (each Target Fund and Acquiring Fund sometimes referred to below as a “Fund”).The Board (including a majority of the independent trustees, meaning those trustees who are not “interested persons” of the Trust as that term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) believes that the Reorganization is in the best interests of the applicable Target Fund and its shareholders.The Board considered and approved each Reorganization at meetings held on May 17, 2014 and May 27, 2014, subject to the approval of the applicable Target Fund’s shareholders. Each Target Fund currently operates as a separate series of the Trust.Pioneer currently is the investment adviser to each Target Fund, and Oak Ridge currently provides day-to-day portfolio management services to each Target Fund’s portfolio as its sub-adviser.Oak Ridge and Pioneer’s association with the Target Funds dates from 2004.In February 2004, each Target Fund acquired a corresponding predecessor fund for which Oak Ridge was the investment adviser.After the acquisition, Pioneer became the investment adviser to each Target Fund and Oak Ridge became the sub-adviser to the Target Funds.In 2005, an affiliate of Pioneer acquired 49% of Oak Ridge.Oak Ridge has recently agreed to repurchase that interest in Oak Ridge together with the closing of the Reorganization of Pioneer Oak Ridge Small Cap Growth Fund, and in that connection Pioneer and Oak Ridge have agreed that the shareholders of the Target Funds would benefit if Oak Ridge provides all advisory services to the Target Funds rather than serving solely as the Funds’ sub-adviser.As this type of arrangement is not available through the Trust, Pioneer and Oak Ridge have recommended that each Target Fund be reconstituted as a series of IMST. In order to reconstitute each Target Fund under the IMST umbrella, substantially similar corresponding funds, each referred to as an “Acquiring Fund,” have been created as new series of IMST.If shareholders approve a Reorganization, then all of the assets of the applicable Target Fund will be acquired by the corresponding Acquiring Fund and your shares of the Target Fund will be converted into shares of the Acquiring Fund. The investment objective, policies and strategies of each Target Fund and the corresponding Acquiring Fund are substantially similar.After the Reorganization of the Target Funds, Pioneer will no longer serve as investment adviser to the Funds.Oak Ridge, which is currently the sub-adviser for each Target Fund and responsible for the day-to-day management of each Target Fund’s portfolio, will continue as each Acquiring Fund’s investment adviser.Because Oak Ridge will continue to be responsible for the day-to-day management of each Acquiring Fund’s portfolio, the Reorganizations will not change the way your investment assets are managed. IMST is a multiple series trust that offers a number of portfolios managed by separate investment advisers and/or sub-advisers.As of March 31, 2014, IMST consisted of 66 portfolios representing approximately $7.3 billion in assets, managed by 30 advisers.The Trust offers two portfolios managed by Pioneer as part of the Pioneer Funds. As of March 31, 2014, the Trust’s two portfolios represented approximately $2.2 billion in assets, managed by Pioneer as investment adviser and Oak Ridge as sub-adviser.IMST is not affiliated with the Trust or Pioneer.IMST and the Trust have different Boards of Trustees.Custody, administration, accounting, transfer agency, distribution and compliance services (“Third Party Service Arrangements”) are provided to the Trust by Brown Brothers Harriman & Co. (custody and sub-administration), Pioneer Investment Management, Inc. (administration), Pioneer Investment Management Shareholder Services, Inc. (transfer agency)and Pioneer Funds Distributor, Inc. (distribution).Third Party Service Arrangements are provided to IMST by Mutual Fund Administration Corporation (“MFAC”) (co-administration), UMB Fund Services, Inc. (“UMBFS”) (co-administration, fund accounting and transfer agency), UMB Bank, n.a. (custody), and IMST Distributors, LLC (distribution). The Trust believes that each Reorganization will constitute a reorganization within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”).The closing of each Reorganization is conditioned upon the receipt by the Trust and IMST of an opinion to such effect from tax counsel to IMST.If a Reorganization so qualifies, shareholders generally will not recognize any gain or loss for federal income tax purposes on the exchange of Target Fund shares for Acquiring Fund shares in that Reorganization. Furthermore, the Target Fund will not pay for the costs of the Reorganization and the Special Meeting.Oak Ridge will bear the costs associated with the Reorganizations, Special Meeting, and solicitation of proxies, including the expenses associated with preparing and filing the registration statement that includes this Proxy Statement and the cost of copying, printing and mailing proxy materials.In addition to solicitations by mail, Oak Ridge also may solicit proxies, without special compensation, by telephone, facsimile or otherwise. 5 The Board, including a majority of the Trustees who are not interested persons of either Target Fund, believes that the terms of each Reorganization are fair and reasonable and that the interests of existing shareholders of neither Target Fund will be diluted as a result of the proposed applicable Reorganization.In approving each Reorganization, the Board considered, among other things, that: (1) the Reorganization was recommended by Oak Ridge and Pioneer; (2) the investment objective, policies and strategies of each Acquiring Fund are substantially similar to those of the corresponding Target Fund; (3) Oak Ridge will continue to provide the day-to-day management of each Acquiring Fund’s portfolio; (4) Oak Ridge has agreed for a period of two years from the date of the Reorganization, that thefees and expenses attributable to the Class A and Class C shares of the Acquiring Funds will be capped at levels that are no higher than the current fee and expense cap levels of those Classes of the Target Funds; and that, for at least two years, the fees and expenses attributable to Class Y and Class K (as applicable) shares of the Acquiring Funds will be capped to the extent necessary so that expenses do not exceed a specified level; (5) neither Target Fund will bear the cost of the applicable Reorganization; and (6) the Reorganization is expected to constitute a reorganization within the meaning of Section 368(a) of the Code. Based on Oak Ridge’s and Pioneer’s recommendation, the Board approved the solicitation of the shareholders of each Target Fund to vote “FOR” the approval of the applicable Agreement and Plan of Reorganization (each, a “Plan”), the form of which is attached to this Proxy Statement in Appendix A. 6 B.Comparison Fee Tables and Examples 1.Pioneer Oak Ridge Large Cap Growth Fund The following Summary of Pioneer Oak Ridge Large Cap Growth Fund Expenses shows the fees for the Target Fund based on the Target Fund’s fiscal year ended November 30, 2013.As the corresponding Acquiring Fund has not yet commenced operations as of the date of this Proxy Statement, the Summary of Fund Expenses shown for the Acquiring Fund are estimates. Pioneer Oak Ridge Large Cap Growth Fund Fees and Expenses Target Fund Target Fund Target Fund Acquiring Fund (Pro forma) Target Fund Acquiring Fund (Pro forma) Share Class Class A Class B Class R Class A Class C Class C Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) When You Buy Shares (as a percentage of offering price) 5.75% None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or the amount you receive when you sell shares, whichever is less) 1.00%(1) 4.00% None 1.00%(2) 1.00% 1.00% Redemption Fee (as a percentage of amount redeemed) None None None None None None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 0.75% 0.75% 0.75% 0.75% 0.75% 0.75% Distribution and Service (Rule 12b-1) Fees 0.25% 1.00% 0.50% 0.25% 1.00% 1.00% Other Expenses 0.54% 0.95% 0.59% 0.52% 0.49% 0.45% Total Annual Fund OperatingExpenses 1.54% 2.70% 1.84% 1.52% 2.24% 2.20% Less: Fee Waiver and Expense Reimbursement (0.34%) (0.60%) (0.39%) (0.32%) (0.14%) (0.10%) Net Expenses(3) 1.20% 2.10% 1.45% 1.20% 2.10% 2.10% 7 Pioneer Oak Ridge Large Cap Growth Fund Fees and Expenses Target Fund Acquiring Fund (Pro forma) Share Class Class Y Class Y Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) When You Buy Shares (as a percentage of offering price) None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or the amount you receive when you sell shares, whichever is less) None None Redemption Fee (as a percentage of amount redeemed) None None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 0.75% 0.75% Distribution and Service (Rule 12b-1) Fees 0.00% 0.00% Other Expenses 0.42% 0.42% Total Annual Fund Operating Expenses 1.17% 1.17% Less: Fee Waiver and Expense Reimbursement (0.00%) (0.00%) Net Expenses(3) 1.17% 1.17% No sales charge applies on investments of $500,000 or more of Class A shares of the Target Fund, but shareholders may pay a contingent deferred sales charge (“CDSC”) equal to 1% of their investment or sale proceeds, whichever is less, on certain redemptions of such shares within 12 months of purchase. No sales charge applies on investment of $500,000 or more of Class A shares of the Acquiring Fund, but a CDSC of 1% will be imposed on certain redemptions of such shares within 12 months of the date of purchase.Any CDSC applicable to Class A shares received in the Reorganization by holders of Class B or Class R shares of the Target Fund will be waived. The Target Fund’s investment adviser has contractually agreed to limit ordinary operating expenses (ordinary operating expenses means all fund expenses other than extraordinary expenses, such as litigation, taxes, brokerage commissions and acquired fund fees and expenses) to the extent required to reduce fund expenses to 1.20%, 2.10%, 2.10% and 1.45% of the average daily net assets attributable to Class A, Class B, Class C and Class R shares, respectively. These expense limitations are in effect through April 1, 2015. There can be no assurance that the adviser will extend the expense limitations beyond such times. Net expenses for a class may exceed the applicable expense limitation to the extent that the fund incurs excluded expenses. While in effect, an arrangement may be terminated for a class only by agreement of the adviser and the Trust’s Board of Trustees.Oak Ridge has contractually agreed to maintain the expense limits with respect to the Acquiring Fund’s Class A and Class C shares for a period of two years from the date of the Reorganization.Oak Ridge has also agreed that, for at least two years, the fees and expenses attributable to the Class Y shares of the Acquiring Fund will be capped to the extent necessary so that expenses do not exceed 1.17%. 8 Example The Example below is intended to help you compare the cost of investing in the Target Fund with the cost of investing in the Acquiring Fund on a pro forma basis.The Example assumes that you invest $10,000 in each Fund (paying the maximum sales charge) and then redeem all of your shares at the end of each period. The Example also assumes that your investment has a 5% annual return, that the Fund’s Total Annual Fund Operation Expenses and Net Expenses remain as stated in the previous table and that distributions are reinvested. Although your actual costs may be higher or lower, based on these assumptions, your costs would be as follows, if you redeem your shares: One Year Three Years Five Years Ten Years Pioneer Oak Ridge Large Cap Growth Fund Target Fund (Class A Shares) Target Fund (Class B Shares) Target Fund (Class R Shares) Acquiring Fund (Class A Shares) (Pro forma) Target Fund (Class C Shares) Acquiring Fund (Class C Shares) (Pro forma) Target Fund (Class Y Shares) Acquiring Fund (Class Y Shares) (Pro forma) You would pay the following expenses if you did not redeem your shares: One Year Three Years Five Years Ten Years Pioneer Oak Ridge Large Cap Growth Fund Target Fund (Class A Shares) Target Fund (Class B Shares) Target Fund (Class R Shares) Acquiring Fund (Class A Shares) (Pro forma) Target Fund (Class C Shares) Acquiring Fund (Class C Shares) (Pro forma) Target Fund (Class Y Shares) Acquiring Fund (Class Y Shares) (Pro forma) 9 2.Pioneer Oak Ridge Small Cap Growth Fund The following Summary of Pioneer Oak Ridge Small Cap Growth Fund Expenses shows the fees for the Target Fund based on the Target Fund’s fiscal year ended November 30, 2013.As the corresponding Acquiring Fund has not yet commenced operations as of the date of this Proxy Statement, the Summary of Fund Expenses shown for the Acquiring Fund are estimates. Pioneer Oak Ridge Small Cap Growth Fund Fees and Expenses Target Fund Target Fund Target Fund Acquiring Fund (Pro forma) Target Fund Acquiring Fund (Pro forma) Share Class Class A Class B Class R Class A Class C Class C Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) When You Buy Shares (as a percentage of offering price) 5.75% None None 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or the amount you receive when you sell shares, whichever is less) 1.00%(1) 4.00% None 1.00%(2) 1.00% 1.00% Redemption Fee (as a percentage of amount redeemed) None None None None None None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 0.83% 0.83% 0.83% 0.83% 0.83% 0.83% Distribution and Service (Rule 12b-1) Fees 0.25% 1.00% 0.50% 0.25% 1.00% 1.00% Other Expenses 0.32% 0.65% 0.38% 0.30% 0.29% 0.27% Total Annual Fund Operating Expenses 1.40% 2.48% 1.71% 1.38% 2.12% 2.10% Less: Fee Waiver and Expense Reimbursement (0.00%) (0.18%) (0.11%) (0.00%) (0.00%) (0.00%) Net Expenses(3) 1.40% 2.30% 1.60% 1.38% 2.12% 2.10% 10 Pioneer Oak Ridge Small Cap Growth Fund Fees and Expenses Target Fund Acquiring Fund (Pro forma) Target Fund Acquiring Fund (Pro forma) Share Class Class K Class K Class Y Class Y Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) When You Buy Shares (as a percentage of offering price) None None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or the amount you receive when you sell shares, whichever is less) None None None None Redemption Fee (as a percentage of amount redeemed) None None None None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 0.83% 0.83% 0.83% 0.83% Distribution and Service (Rule 12b-1) Fees 0.00% 0.00% 0.00% 0.00% Other Expenses 0.06% 0.06% 0.19% 0.19% Total Annual Fund Operating Expenses 0.89% 0.89% 1.02% 1.02% Less: Fee Waiver and Expense Reimbursement (0.00%) (0.00%) (0.00%) (0.00%) Net Expenses(3) 0.89% 0.89% 1.02% 1.02% No sales charge applies on investments of $500,000 or more of Class A shares of the Target Fund, but shareholders may pay a contingent deferred sales charge (“CDSC”) equal to 1% of their investment or sale proceeds, whichever is less, on certain redemptions of such shares within 12 months of purchase. No sales charge applies on investment of $500,000 or more of Class A shares of the Acquiring Fund, but a CDSC of 1% will be imposed on certain redemptions of such shares within 12 months of the date of purchase.Any CDSC applicable to Class A shares received in the Reorganization by holders of Class B or Class R shares of the Target Fund will be waived. The Target Fund’s investment adviser has contractually agreed to limit ordinary operating expenses (ordinary operating expenses means all fund expenses other than extraordinary expenses, such as litigation, taxes, brokerage commissions and acquired fund fees and expenses) to the extent required to reduce fund expenses to 1.40%, 2.30%, 2.30% and 1.60% of the average daily net assets attributable to Class A, Class B, Class C and Class R, respectively. These expense limitations are in effect through April 1, 2015. There can be no assurance that the adviser will extend the expense limitation beyond such time. Net expenses for a class may exceed the applicable expense limitation to the extent that the fund incurs excluded expenses. While in effect, an arrangement may be terminated for a class only by agreement of the adviser and the Trust’s Board of Trustees. Oak Ridge has contractually agreed to maintain these expense limits with respect to the Acquiring Fund’s Class A and Class C shares for a period of two years from the date of the Reorganization.Oak Ridge has also agreed that, for at least two years, the fees and expenses attributable to the Class K and Class Y shares of the Acquiring Fund will be capped to the extent necessary so that expenses do not exceed 0.92% and 1.05%, respectively. 11 Example The Example below is intended to help you compare the cost of investing in the Target Fund with the cost of investing in the Acquiring Fund on a pro forma basis.The Example assumes that you invest $10,000 in each Fund (paying the maximum sales charge) and then redeem all of your shares at the end of each period. The Example also assumes that your investment has a 5% annual return, that the Fund’s Total Annual Fund Operation Expenses and Net Expenses remain as stated in the previous table and that distributions are reinvested. Although your actual costs may be higher or lower, based on these assumptions, your costs would be as follows, if you redeem your shares: One Year Three Years Five Years Ten Years Pioneer Oak Ridge Small Cap Growth Fund Target Fund (Class A Shares) Target Fund (Class B Shares) Target Fund (Class R Shares) Acquiring Fund (Class A Shares) (Pro forma) Target Fund (Class C Shares) Acquiring Fund (Class C Shares) (Pro forma) Target Fund (Class K Shares) Acquiring Fund (Class K Shares) (Pro forma) 91 Target Fund (Class Y Shares) Acquiring Fund (Class Y Shares) (Pro forma) You would pay the following expenses if you did not redeem your shares: One Year Three Years Five Years Ten Years Pioneer Oak Ridge Small Cap Growth Fund Target Fund (Class A Shares) Target Fund (Class B Shares) Target Fund (Class R Shares) Acquiring Fund (Class A Shares) (Pro forma) Target Fund (Class C Shares) Acquiring Fund (Class C Shares) (Pro forma) Target Fund (Class K Shares) Acquiring Fund (Class K Shares) (Pro forma) 91 Target Fund (Class Y Shares) Acquiring Fund (Class Y Shares) (Pro forma) C.Comparison of Investment Objectives, Strategies, and Risks 1.Pioneer Oak Ridge Large Cap Growth Fund The Target Fund and Acquiring Fund have substantially similar investment objectives, strategies and policies.The investment objective of each Fund is to seek to achieve capital appreciation.The Target Fund’s and the Acquiring Fund’s investment objective is non-fundamental, which means it may be changed by a vote of the Board or IMST’s board of trustees, respectively, without shareholder approval upon a 30-day or 60-day prior notice to shareholders, respectively.There is no current intention to change the Target Fund’s or the Acquiring Fund’s investment objective.Each Fund seeks to achieve its investment objective by using the following strategies: 12 Target Fund Acquiring Fund Normally, the Fund invests at least 80% of its net assets (plus the amount of borrowings, if any, for investment purposes) in equity securities of large capitalization companies. Large capitalization companies have market capitalizations at the time of acquisition of $3 billion or more. The Fund anticipates that the average weighted market capitalization of the companies in the Fund’s portfolio will be significantly higher than $3 billion. The equity securities in which the Fund principally invests are common stocks, preferred stocks and depositary receipts, but the Fund may invest in other types of equity securities to a lesser extent, such as exchange-traded funds (ETFs) that invest primarily in equity securities, equity interests in real estate investment trusts (REITs), warrants and rights. The Fund may invest in initial public offerings of equity securities. Under normal market conditions, the Fund invests at least 80% of its net assets (plus borrowings for investment purposes) in equity securities of large capitalization companies.Oak Ridge considers large capitalization companies to be those with market capitalization of $3 billion or more at time of purchase.Oak Ridge anticipates that the average weighted market capitalization of the companies in the Fund’s portfolio will be significantly higher than $3 billion.The equity securities in which the Fund principally invests are common stocks and depositary receipts, but the Fund may invest in other types of equity securities to a lesser extent, such as exchange-traded funds (ETFs) that invest primarily in equity securities, equity interests in real estate investment trusts (REITs), preferred stocks, warrants and rights.The Fund may invest in initial public offerings of equity securities. The Fund may invest up to 20% of its total assets in equity and debt securities of non-U.S. issuers. The Fund will not invest more than 10% of its total assets in the securities of emerging markets issuers. The Fund may invest up to 20% of its total assets in equity securities of non-U.S. issuers. The Fund will not invest more than 10% of its total assets in the securities of emerging markets issuers.The Fund’s investments in non-U.S. issuers primarily are through investment in American Depository Receipts (“ADRs”).ADRs are receipts that represent interests in foreign securities held on deposit by U.S. banks. The Fund may invest in debt securities. The Fund may invest up to 5% of its net assets in below investment grade debt securities (known as “junk bonds”), including below investment grade convertible debt securities and securities of issuers that are in default. The Fund is permitted to invest in debt securities.However, the Fund will not invest in debt securities as part of its principal investment strategies. The Fund may, but is not required to, use derivatives, such as stock index futures and options. The Fund may use derivatives for a variety of purposes, including; in an attempt to hedge against adverse changes in the market prices of securities, interest rates or currency exchange rates; as a substitute for purchasing or selling securities; to attempt to increase the Fund’s return as a non-hedging strategy that may be considered speculative; and to manage portfolio characteristics. The Fund may choose not to make use of derivatives for a variety of reasons, and any use may be limited by applicable law and regulations. The Fund may also hold cash or other short-term instruments. The Fund is permitted to invest in derivatives.However, the Fund will not invest in derivatives as part of its principal investment strategies. 13 Target Fund Acquiring Fund The Fund uses a “growth” style of management and seeks to invest in issuers with above average potential for earnings growth. Oak Ridge uses a “growth” style of management and seeks to identify companies with above average potential for earnings growth. When making purchase decisions for the Fund, Oak Ridge uses a disciplined approach that involves three primary components: When making purchase decisions for the Fund, Oak Ridge uses a bottom-up approach that involves three primary components: · Research — Oak Ridge analyzes research on potential investments from a wide variety of sources, including internally generated analysis and research provided by institutions and the brokerage community. · Fundamentals — Once a potential investment is identified, Oak Ridge considers whether the issuer possesses certain attributes that Oak Ridge believes a “buy” candidate should possess. · Valuation — Finally, Oak Ridge values companies by considering price-to sales ratios and price-to-earnings ratios within a peer group. · Research — Analyzes research on potential investments from a wide variety of sources, including internally generated analysis and research provided by institutions and the brokerage community. · Fundamentals — Once a potential investment is identified, Oak Ridge considers whether the issuer possesses certain attributes that Oak Ridge believes a “buy” candidate should possess. · Valuation — Finally, Oak Ridge values companies by considering metrics such as price-to sales ratios, and price-to-earnings growth ratios within a peer group. From this process, Oak Ridge constructs a list of securities for the Fund to purchase.
